EXHIBIT 10.33

 

SunGard Data Systems Inc.

Summary Description of the Company’s

Long-Term Executive Incentive Compensation Plan

 

SunGard Data Systems Inc. has a long-term incentive compensation plan for its
executive officers and other key management employees. The principal purposes of
this plan are to further align the interests of the executives and key employees
with those of the Company’s stockholders and to further reward successful
performance.

 

The plan currently involves the grant of performance accelerated stock options
(“PASOs”) to purchase shares of the Company’s common stock. PASOs are
nonqualified options (i.e., will not qualify as incentive stock options for tax
purposes) that are granted annually. Each PASO has a term of ten years beginning
on the date of grant. Shares vest under PASOs nine and one-half years after the
date of grant, except vesting may be accelerated in part or in full at the end
of the third year after the date of grant depending upon the extent of
achievement of the stated performance goals.

 

The number of option shares granted to each participant under a PASO is
determined on the basis of an analysis of competitive equity compensation
programs and is subject to subjective adjustments based upon individual factors.
The financial performance goals for each PASO are based upon the cumulative
growth, during the performance period covered by the PASO, in the operating
income of the businesses managed by the participant, with the growth targets for
all PASOs, taken together, being consistent with SunGard’s overall growth
objectives.

 

The Company currently plans, but will have no legal obligation or commitment, to
continue granting such PASOs (or comparable awards) on an annual basis, subject
to approval by the Compensation Committee of the Company’s Board of Directors.

 